Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2019 was considered by the examiner.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first set of the received RF signals" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-11 are rejected for depending from rejected base claim 1.

Claims 12 and 19 recites the limitation "the N RF coils" in line 5 and line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the N sets of data signals" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 16-18 recites the limitation "set of digital MR signals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first processor" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective encoded digital MR signal" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 are rejected for depending from rejected base claim 12.
Claim 13 has the limitation “comprises N processors, each processor being configured to perform the encoding algorithm”.  This limitation makes it unclear if the N processors is different from the “at least one processor” and “the first processor” claimed in the base claim 12.

Claim 20 recites the limitation "the first set of the received RF signals" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the digital MR signals" in lines 13-14 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the encoded digital MR signals" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the encoded digital signals" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claims 22 and 23 recites the limitation "the first set of digital signals" in line 14 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 has the limitation “a communications link error during a transmission” in lines 10 and 16-17.  These two limitations makes it unclear if the communications link error is the same or a different error.
Claims 23-24 are rejected for depending from rejected base claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boef et al (US 2010/0021032 A1, cited in IDS, heretofore referred to as Boef).

Regarding claim 1, Boef teaches a data acquisition system for use in a magnetic resonance imaging (MRI) system (Boef; Fig 6 and Par 0044), the data acquisition system comprising: a first radio frequency (RF) receiver (Boef; Fig 1, Element 102, Par 0017, and Par 0024; Boef teaches a digital receiver that has a sampling frequency of 2Mhz which is within the radio frequency spectrum) configured to receive RF signals detected by at least a first RF coil of the MRI system (Boef; Fig 6, Element 601), the RF signals being analog signals representative of image data (Boef; Par 0046); a first analog-to-digital converter (ADC) (Boef; Fig 2, Element 206) configured to convert the first set of the received RF signals into a first set of digital magnetic resonance (MR) signals and to output the first set of digital MR signals (Boef; Par 0018); a first processor (Boef; Fig 6, Element 608) configured to perform an encoding algorithm that encodes the first set of digital MR signals with a higher, more robust, level of encoding or with a lower, less robust, level of encoding based on a determination by the first processor as to whether an occurrence of a communications link error during a transmission of the first set of digital MR signals over a first communications link will have a greater or lesser impact, respectively, on a reconstructed MRI image to be reconstructed using the first set of digital MR signals (Boef; Par 0018-0020 and Par 0032; Boef teaches determining the number of bits and the level of compression that can occur and choosing the most efficient option); and a first transmitter (Boef; Fig 6, Element 613) configured to transmit the encoded digital signals over the first communications link to a computer of the MRI system that reconstructs the MRI image from the first set of digital MR signals (Boef; Par 0045). 

Regarding claim 2, Boef teaches the data acquisition system of claim 1, wherein the first processor performs the encoding algorithm by: analyzing the first set of digital MR signals to determine at least a first signal characteristic associated with the first set of digital MR signals (Boef; Par 0032); and selecting the higher, more robust, level of encoding to be used to encode the first set of digital MR signals if the 

Regarding claim 3, Boef teaches the data acquisition system of claim 2, wherein said at least a first signal characteristic is a signal amplitude associated with the first set of digital signals (Boef; Par 0021). 

Regarding claim 4, Boef teaches the data acquisition system of claim 2, wherein said at least a first signal characteristic is a signal-to-noise ratio (SNR) associated with the first set of digital signals (Boef; Par 0005 and Par 0021). 

Regarding claim 5, Boef teaches the data acquisition system of claim 4, wherein prior to analyzing the first set of digital MR signals, the processor performs a transformation on the first set of digital MR signals to enhance a sparsity of the first set of digital MR signals (Boef; Par 0019), and wherein the analyzing of the first set of digital MR signals is performed by analyzing the transformed first set of digital MR signals to determine whether the SNR is greater than, equal to or less than the predetermined TH value (Boef; Par 0021 and Par 0027). 

Regarding claim 6, Boef teaches the data acquisition system of claim 4, wherein prior to analyzing the first set of digital MR signals, the processor performs a transformation during which the first set of the digital MR signals is transformed from a time domain representation to a frequency domain representation (Boef; Par 0028), and wherein the analyzing of the first set of digital MR signals is 

Regarding claim 7, Boef teaches the data acquisition system of claim 4, wherein prior to analyzing the first set of digital MR signals, the processor performs a transformation during which the first set of digital MR signals is transformed from a time domain representation to a spatial frequency domain representation in k-space (Boef; Par 0028), and wherein the analyzing of the first set of digital MR signals is performed by analyzing the spatial frequency domain representation in k-space to determine whether the SNR is greater than, equal to or less than the predetermined TH value (Boef; Par 0038). 

Regarding claim 8, Boef teaches the data acquisition system of claim 1, wherein the first RF receiver is disposed on the first coil (Boef; Par 0044). 

Regarding claim 9, Boef teaches the data acquisition system of claim 4, wherein the first RF receiver is configured to receive RF signals detected by at least a second RF coil of the MRI system (Boef; Fig 6, Element 603 and Par 0044), the RF signals detected by the second RF coil being analog signals representative of image data (Boef; Par 0046), the first ADC converting the RF signals detected by the second RF coil into a second set of digital MR signals and outputting the second set of digital MR signals (Boef; Par 0045), the first processor performing the encoding algorithm by: analyzing the second set of the digital MR signals to determine a second SNR associated with the second set of digital signals (Boef; Par 0027-0028); selecting the higher, more robust, level of encoding to be used to encode the second set of digital MR signals if the second SNR is equal to or greater than the first predetermined TH value and selecting the lower, less robust, level of encoding to be used to encode the digital MR signals of the second set if the second SNR is below the first predetermined TH value (Boef; Par 0018-0020 and Par 

Regarding claim 10, Boef teaches the data acquisition system of claim 4, further comprising: a second radio frequency (RF) receiver configured to receive RF signals detected by a second coil of the MRI system (Boef; Fig 6, Element 603 and Par 0045), the RF signals received by the second RF receiver being analog signals representative of image data (Boef; Par 0046); a second ADC (Boef; Par 0023; Boef teaches a second adc may be used) configured to convert the RF signals received by the second RF receiver into a second set of digital signals and to output the second set of digital signals (Boef; Par 0023-0028); a second processor (Boef; Par 0049) configured to perform said encoding algorithm by: analyzing the second set of the digital MR signals to determine a second SNR associated with the second set of digital signals (Boef; Par 0018-0020 and Par 0032; Boef teaches determining the number of bits and the level of compression that can occur and choosing the most efficient option); selecting the higher, more robust, level of encoding to be used to encode the second set of digital MR signals if the second SNR is equal to or greater than the first predetermined TH value and selecting the lower, less robust, level of encoding to be used to encode the digital MR signals of the second set if the second SNR is below the first predetermined TH value (Boef; Par 0018-0020 and Par 0032; Boef teaches determining the number of bits and the level of compression that can occur and choosing the most efficient option); encoding the second set of digital signals with the selected level of encoding, wherein the first transmitter transmits the encoded digital signals of the second set over a second communications link to the computer of the MRI system that performs image reconstruction (Boef; Par 0032); and a second 

Regarding claim 11, Boef teaches the data acquisition system of claim 10, wherein the first and second transmitters include serialization logic configured to convert the encoded digital data signals into respective serial data streams and to cause the respective data streams to be transmitted serially over the first and second communications links to the computer of the MRI system that performs image reconstruction (Boef; Par 0047; Boef teaches the data stream can be transmitted as desired depending on the scalling factor and desired quality of the signal). 

Regarding claim 12, Boef teaches a data acquisition system for use in a magnetic resonance imaging (MRI) system (Boef; Fig 6 and Par 0044), the data acquisition system comprising: N radio frequency (RF) receivers of the MRI system, where N is a positive integer that is greater than or equal to 1 (Boef; Fig 5 and Par 0039-0043), the N RF receivers being configured to receive N sets of RF signals detected by the N RF coils, respectively, the N sets of RF signals being analog signals representative of N sets of image data, respectively (Boef; Par 0021; Boef teaches a multi-transmit system); P analog-to-digital converters (ADCs) configured to convert the received N sets of RF signals, respectively, into N sets of digital signals, respectively, and to output the N sets of data signals, respectively, where P is a positive integer that is greater than or equal to 1 (Boef; Par 0021 and 0024; Boef teaches an ADC per channel); at least one processor (Boef; Fig 6, Element 608) configured to perform an encoding algorithm that encodes the each set of digital MR signals with a higher, more robust, level of encoding or with a lower, less robust, level of encoding based on a determination by the first processor as to whether an occurrence of a communications link error during a transmission of the respective set of digital MR signals over the 

Regarding claim 13, Boef teaches the data acquisition system of claim 12, wherein the data acquisition system comprises N processors, each processor being configured to perform the encoding algorithm on a respective one of the N digital MR signal sets (Boef; Par 0024). 

Regarding claim 14, Boef teaches the data acquisition system of claim 13, wherein M equals N (Boef; Par 0023; Boef teaches an ADC per channel can be used). 

Regarding claim 15, Boef teaches the data acquisition system of claim 13, wherein M and N are unequal (Boef; Par 0023; Boef teaches only a single ADC can be used). 

Regarding claim 16, Boef teaches the data acquisition system of claim 12, wherein prior to analyzing the N sets of digital MR signals, the processor performs a transformation on the N sets of digital signals to enhance a sparsity of the N sets of digital signals (Boef; Par 0020), and wherein the first processor makes the determination as to whether an occurrence of a communications link error during a transmission of the respective set of digital MR signals over the communications link will have a greater or lesser impact, respectively, on a reconstructed MRI image by analyzing the transformed N sets of digital signals to 

Regarding claim 17, Boef teaches the data acquisition system of claim 12, wherein prior to analyzing the N sets of digital signals, the processor performs a transformation during which the N sets of digital signals are transformed from a time domain representation to a frequency domain representation (Boef; Par 0028), and wherein the first processor makes the determination as to whether an occurrence of a communications link error during a transmission of the respective set of digital MR signals over the communications link will have a greater or lesser impact, respectively, on a reconstructed MRI image by analyzing the transformed N sets of digital signals to determine whether N respective signal-to-noise ratios (SNRs) associated with the respective sets of digital MR signals are less than a predetermined threshold (TH) value or are greater than or equal to the predetermined threshold value (Boef; Par 0023-0025), wherein if a determination is made that the any of the N SNRs is less than the predetermined TH value, the more robust level of encoding is selected for use in encoding the respective set of digital signals, and wherein if a determination is made that any of the SNRs is greater than or equal to the predetermined TH value, the less robust level of encoding is selected for use in encoding the respective 

Regarding claim 18, Boef teaches the data acquisition system of claim 12, wherein prior to analyzing the N sets of digital signals, the processor performs a transformation during which the N sets of digital signals are transformed from a time domain representation to a spatial frequency domain representation in k-space (Boef; Par 0028), and wherein the first processor makes the determination as to whether an occurrence of a communications link error during a transmission of the respective set of digital MR signals over the communications link will have a greater or lesser impact, respectively, on a reconstructed MRI image by analyzing the k-space representation to determine whether N respective signal-to-noise ratios (SNRs) associated with the respective sets of digital MR signals are less than a predetermined threshold (TH) value or are greater than or equal to the predetermined threshold value (Boef; Par 0023-0025), wherein if a determination is made that the any of the N SNRs is less than the predetermined TH value, the more robust level of encoding is selected for use in encoding the respective set of digital signals, and wherein if a determination is made that any of the SNRs is greater than or equal to the predetermined TH value, the less robust level of encoding is selected for use in encoding the respective set of digital signals (Boef; Par 0032-38; Boef teaches adjusting the signal buffer based on threshold levels). 

Regarding claim 19, Boef teaches the data acquisition system of claim 12, wherein the N RF receivers are disposed on the N RF coils, respectively (Boef; Par 0044). 

Regarding claim 20, Boef teaches a data acquisition system for use in a magnetic resonance imaging (MRI) system (Boef; Fig 6 and Par 0044), the data acquisition system comprising: a first radio frequency 

Regarding claim 21, Boef teaches a method for use in a magnetic resonance imaging (MRI) system (Boef; Fig 6 and Par 0044) for encoding data to be transmitted over a communications link (Boef; Fig 1, Element 102, Par 0017-0020, and Par 0032), the method comprising: receiving radio frequency (RF) 

Regarding claim 22, Boef teaches a computer program for use in an magnetic resonance imaging (MRI) system for adjusting a level of encoding to be performed on digital magnetic resonance (MR) signals corresponding to image data acquired by one or more radio frequency (RF) coils of the MRI system (Boef; Fig 6 and Par 0044), the computer program comprising computer instructions for execution by a processor of the data acquisition system, the computer instructions being stored on a non-transitory computer-readable medium (Boef; Par 0007 and 0048), the computer instructions comprising: a first set of instructions that analyzes a first set of the digital MR signals to determine whether to encode the first set of digital MR signals with a higher, more robust, level of encoding or with a lower, less robust, level of encoding by determining whether an occurrence of a communications link error during a transmission of the first set of digital MR signals over a first communications link will have a greater or lesser impact, respectively, on an MRI image to be reconstructed using the first set of digital MR signal (Boef; Par 0018-0020 and Par 0032; Boef teaches determining the number of bits and the level of compression that can 

Regarding claim 23, Boef teaches the computer program of claim 22, wherein the first set of instructions makes the determination as to whether to encode the first set of digital MR signals with the higher, more robust, level of encoding or with the lower, less robust, level of encoding by analyzing the first set of the digital MR signals to determine whether a signal-to-noise ratio (SNR) associated with the first set of digital signals is greater than, equal to or less that a predetermined threshold (TH) value (Boef; Par 0032-38; Boef teaches adjusting the signal buffer based on threshold levels). 

Regarding claim 24, Boef teaches the computer program of claim 23, if the first set of instructions determines that the SNR is equal to or greater than the predetermined TH value, the second set of instructions encodes the first set of digital MR signals with the higher, more robust, level of encoding, and wherein if the first set of instructions determines that the SNR is less than the predetermined TH value, the second set of instructions encodes the first set of digital MR signals with the lower, less robust, level of encoding (Boef; Par 0032-38; Boef teaches adjusting the signal buffer based on threshold levels).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Setsompop et al teaches encoding an MRI signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S CLARKE/Examiner, Art Unit 2867 

                                                                                                                                                                                           /HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867